Citation Nr: 0001970	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  97-32 659A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the August 1983 decision of the Board of Veterans' 
Appeals (Board) should be revised or reversed on the grounds 
of clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





INTRODUCTION

The veteran served on active duty for from January 1942 to 
August 1945.  The moving party is the veteran's widowed 
spouse.  

This case is before the Board on motion by the moving party 
alleging CUE in an August 1983 Board decision.  


FINDINGS OF FACT

1.	In an August 1983 decision the Board denied entitlement 
to increased ratings for the veteran's disabilities and 
entitlement to a total rating based on individual 
unemployability.

2.	The veteran died on April [redacted], 1992.

3. The moving party is the veteran's surviving spouse.


CONCLUSION OF LAW

There is no legal entitlement under the law for review of the 
Board's August 1983 decision on the basis of CUE.  38 
U.S.C.A. §§ 5109, 5112(b), 7111 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 20.1400-20.1411 (1999). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an August 1983 decision the Board denied entitlement to 
increased ratings for the veteran's service-connected 
disabilities.  The Board also denied entitlement to a total 
rating based on individual unemployability.  

In an April 1985 decision the Board denied entitlement to 
increased ratings for the veteran's disabilities.  The Board 
remanded the issues of an increased rating for the veteran's 
low back disability, residuals of a gunshot wound to Muscle 
Group XI, and entitlement to a total rating based on 
individual unemployability to the RO for further development.  

In an April 1986 decision the Board denied entitlement to an 
increased rating for residuals of a gunshot wound to Muscle 
Group XI.  The Board granted a 40 percent rating for the 
veteran's low back disability and entitlement to a total 
rating based on individual unemployability.  The RO 
implemented the Board's decision in a July 1986 rating 
decision.  The combined rating for the veteran's service-
connected disabilities was 60 percent, effective November 1, 
1981.  Entitlement to a total rating based on individual 
unemployability was awarded, effective October 4, 1983.  
These disability ratings remained in effect until the time of 
the veteran's death in April 1992.  

The death certificate demonstrates that the veteran died on 
April [redacted], 1992 at the age of 73.  The immediate cause 
of death was listed as recurrent small cell lung cancer.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  




In Haines v. Gober, 10 Vet. App. 446 (1997) (per curiam), the 
United States Court of Appeals for Veterans Claims (Court) 
dismissed an appellant/widow's claim of CUE in a Board 
decision, in which, the Board dismissed an appeal due to the 
veteran's death.  The veteran died while his claim was 
pending before the Board.  The Court concluded that the 
veteran's interest in his CUE claim terminated at the time of 
his death and that the appellant was statutorily precluded 
from pursuing her deceased husband's claim as heir to his 
estate.  Haines, 10 Vet. App. at 446-447.  

In affirming the dismissal action on appeal, the United 
States Court of Appeals for the Federal Circuit held that a 
veteran's CUE claim under 38 U.S.C.A. § 5109A asserting error 
in a disability determination under chapter 11 of title 38, 
United States Code, does not survive the veteran's death.  In 
reaching this conclusion, the Federal Circuit noted that the 
language of 38 U.S.C.A. § 5109A makes clear that a CUE claim 
is not a conventional appeal, but rather is a request for 
revision of a decision by the Secretary.  Haines v. West, 
154 F.3d 1298, 1300 (Fed. Cir. 1998).  The Federal Circuit 
held that a claim of CUE is a means for correction of a 
clearly and unmistakably wrong decision, compared with an 
appeal to the Board, which permits review of decisions that, 
while in error, do not meet the CUE tests.  Id.  The Federal 
Circuit also held that the substantive compensation 
provisions found in chapter 11 of title 38 clearly 
distinguish between disability compensation, generally 
available only to veterans, and death and pension benefits, 
payable to survivors.  Id.  
The Federal Circuit concluded that a veteran's CUE claim 
under 38 U.S.C. § 5109A asserting error in a disability 
determination does not survive the veteran's death, and a 
veteran's death limits the recipients, amounts, and processes 
of recovery of disability compensation to those provided in 
section 5121.  Id. at 1300-1301.  






In the present case, the Board denied the veteran's claims 
for increased disability compensation and entitlement to 
a total rating based on individual unemployability in August 
1983.  The veteran died on April [redacted], 1992.  Consequently, as 
a matter of law, the moving party has no legal entitlement 
under the law for review of the Board's August 1983 decision 
on the basis of CUE.  38 U.S.C.A. §§ 5109, 5112(b), 7111 
(West Supp. 1999); 38 C.F.R. §§ 20.1400-20.1411 (1999).  

In reaching this determination, the Board expresses no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.  



		
      RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

 



